Dear Senator Johnson:
You have requested an opinion of this office as to whether federally funded minority training programs for contractors, which are administered by DOTD, are adversely affected by a recent District Court decision by Judge Hester which held set-aside provisions of the Louisiana Minority and Women's Business Enterprise Act unconstitutional. At the outset, it should be noted that the Attorney General and the Division of Administration's attorneys will appeal this decision when a judgment has been signed by the court. As of this date the court has not entered a judgment or issued written reasons.
We have examined the plaintiff's petition in the case and the constitutional challenge was leveled against R.S. 39:1951 etseq., which is the "Louisiana Minority and Women's Business Enterprise Act." (LMWBEA). Because of the narrow scope of the decision it is our view that the DOTD training program, which is not a part of the LMWBEA, will not be adversely affected by court's ruling if it is upheld on appeal.
Very truly yours,
                           RICHARD P. IEYOUB ATTORNEY GENERAL
BY: _____________________________ KENNETH C. DEJEAN GENERAL COUNSEL KCD:ams
cc: General Patin, DOTD
Honorable Jon Johnson Senator 7240 Crowder Blvd., Suite 405 New Orleans, LA   70127
DATE RECEIVED:
DATE RELEASED:
KENNETH C. DEJEAN GENERAL COUNSEL